Appellant was convicted in justice court in Stephens County, the justice of the peace assessing and charging a fee upon the trial. Appellant appealed to the county court where he was tried on the same complaint and again convicted. He was arrested on a capias pro fine issued from the county court. Upon a habeas corpus hearing for release he was remanded, from which order this appeal is prosecuted.
Exactly the same state of facts was presented in No. 12,454, Ex parte S. V. Biggs, decided February 6th, 1929, and in No. 11,621, Ex parte Carrie B. Owens, decided January 30th, 1929, in both of which cases it was held that the proceeding before the justice of the peace being void it furnished no basis for the appeal to the county court. See also Kelly v. State,10 S.W.2d 728.
The judgment is reversed and the appellant ordered discharged.
Reversed and discharged. *Page 39